Name: Council Implementing Regulation (EU) NoÃ 494/2013 of 29Ã May 2013 implementing Regulation (EC) NoÃ 765/2006 concerning restrictive measures in respect of Belarus
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe
 Date Published: nan

 30.5.2013 EN Official Journal of the European Union L 143/1 COUNCIL IMPLEMENTING REGULATION (EU) No 494/2013 of 29 May 2013 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (1), and in particular Article 8a(3) thereof, Whereas: (1) On 18 May 2006, the Council adopted Regulation (EC) No 765/2006. (2) The Council considers that one person and two entities should be removed from the list of persons and entities subject to restrictive measures as set out in Annex I to Regulation (EC) No 765/2006. (3) Annex I to Regulation (EC) No 765/2006 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 765/2006 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 29 May 2013. For the Council The President R. BRUTON (1) OJ L 134, 20.5.2006, p. 1. ANNEX The following person and entities are deleted from Annex I to Regulation (EC) No 765/2006: (1) Person Shadryna, Hanna Stanislavauna (2) Entities (a) The Spirit and Vodka Company Aquadiv (b) Sport-Pari